Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (antibody derivatives; nanobody; CDRs of nanobodies p75, p59, 122 (SEQ ID NOs: 37-39, 49-51, 76-78); group I, II and optionally group III, nanobodies p75, p59, optionally nanobody 122; different anti-GFLV- coat protein antibody derivatives are conjugated to a different compound for each anti-GFLV coat protein antibody derivative; therapeutic agent) in the reply filed on 11/2/2020 is acknowledged.
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2020.
Claims 17-29 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. The information disclosure statements (IDS) were submitted on 9/10/2019; 2/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because; Figures such as 3, 12, 13, 16, 21 are in or recite colors according to specification paragraphs [0034], [0043], [0044], [0047], [0052] respectively.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
5. The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 56, 59, 62, 80, among possibly others. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
6. Claims 20, 21, 26 are objected to because of the following informalities:  
For improved language, claim 20 should recite “the particle of claim 17, wherein each of the anti-GFLV coat protein antibody derivatives (elected species) comprises the sequences of a set of CDR1, CDR2 and CDR3 from one of the following groups, respectively:”
For improved language, claim 21 should recite “the particle of claim 17, wherein each of the anti-GFLV coat protein antibody derivatives (elected species) comprises a sequence from one of the following groups:”
For improved language, claim 26 should recite “coupling at the N-terminus” or “N-terminally to the GFLV coat protein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claims 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a virus-like particle comprising a Grapevine fanleaf virus (GFLV) coat protein and at least two or three different anti-GFLV coat protein antibody derivatives (elected species).
Claims 18-29 depend on this claim.
As to claim 17, it is not clear if the claim recites a virus-like particle comprising (both) a Grapevine fanleaf virus (GFLV) coat protein and at least three different anti-GFLV coat protein antibody derivatives or, for example, composition of a) virus-like particle comprising just a Grapevine fanleaf virus (GFLV) coat protein, and separately, b) at least three different anti-GFLV coat protein antibody derivatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 17, 18, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Belval et al. (“Display of whole proteins on inner and outer surfaces of grapevine fanleaf virus-like particles,” Plant Biotechnology Journal 14: 2288-2299 (2016))(cited in applicant’s IDS submitted 9/10/2019) in view of Ackerer et al. (WO2015110601)(cited in applicant’s IDS submitted 9/10/2019).  
See the recitation to claim 17 above. See also the 35 U.S.C. 112(b) rejection above. For the purposes of this rejection, the claim is interpreted as wherein the virus like particle comprises both the GFLV coat protein and at least two antibody derivatives.
Claims 18, 19 recite the particle of claim 17, wherein the different anti-GFLV coat protein antibody derivatives do not compete with each other for the binding to the GFLV coat protein; wherein the antibody derivative is a nanobody (elected species).
Claim 29 recites a pharmaceutical composition comprising one or more virus-like particles of claim 17.
Belval et al. teaches: VLPs exposing proteins at either their outer surface or inner cavity as a result of the self-assembly of genetically modified viral structural protein, the CP of grapevine fanleaf virus (GFLV)(Summary)(as recited in claim 1); as carriers for the delivery of bioactive molecules (Summary)(interpreted as pharmaceutical composition as recited in claim 29); CP fusions to Tag (Figure 1). 
Belval et al. does not teach: at least two or three different anti-GFLV coat protein antibodies. (It is noted that applicant has elected CDRs of nanobodies p75, p59, 122 (SEQ ID NOs: 37-39, 49-51, 76-78); group I, II and optionally group III, nanobodies p75, p59, optionally nanobody 122 as indicated above.)
Ackerer et al. teaches: anti-GFLV VHH molecules (abstract); VHH (or nanobodies)(p. 9)(as recited in claims 17-19).
One of ordinary skill in the art would have been motivated to use nanobodies as taught by Ackerer et al. with the VLP as taught by Belval et al. Belval et al. teaches protein fusions including for display and for carrying, and Ackerer et al., teaches such a protein for fusion (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 18, as applicant has elected nanobodies p75, p59 and optionally 122 and are considered to be distinct, such antibody derivatives are not considered to compete with each other for binding to the GFLV coat protein.
One of ordinary skill in the art would have had a reasonable expectation of success for
using nanobodies as taught by Ackerer et al. with the VLP as taught by Belval et al. There would have been a reasonable expectation of success given the underlying materials (proteins as taught by Belval et al. and Ackerer et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Belval et al. in view of Ackerer et al. as applied to claims 17, 18, 19, 29 above, and further in view of Oliver et al. (“Genetic structure and molecular variability of Grapevine fanleaf virus populations,” Virus Research 152: 30-40 (2010))(See PTO-892: Notice of References Cited).
Claim 27 recites the particle of claim 17, wherein the GFLV coat protein comprises SEQ ID NO: 1, or a sequence having at least 80% identity to SEQ ID NO: 1.
See the teachings of Belval et al. in view of Ackerer et al. above.
Belval et al. in view of Ackerer et al. does not teach wherein the GFLV coat protein comprises SEQ ID NO: 1, or a sequence having at least 80% identity to SEQ ID NO: 1.
Oliver et al. teaches Grapevine fanleaf virus; including strain CACSB5 which has protein with 99.2% identity with instant SEQ ID NO: 1 (See Result 2 of STIC Sequence Search Result 20210208_160543_us-16-492-619a-1.rup in SCORE).
One of ordinary skill in the art would have been motivated to use strain as taught by Oliver et al. with the VLP as taught by Belval et al. in view of Ackerer et al. Belval et al. in view of Ackerer et al. teaches use of GFLV, and Oliver et al. teaches such a GFLV (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using strain as taught by Oliver et al. with the VLP as taught by Belval et al. in view of Ackerer et al. There would have been a reasonable expectation of success given the underlying materials (GFLV as taught by Belval et al. and Oliver et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Belval et al. (US20180265552)(cited in applicant’s IDS submitted 9/10/2019): teaches nanobody Nbp75 [0079].
B. Ackerer et al. (EP2899279, published as WO2015110601)(cited in applicant’s IDS submitted 9/10/2019) teaches: SEQ ID NO: 11 of nbp 75, which has 100% identity with instant SEQ ID NO: 37 (See Result 8, STIC Sequence Search Result 20210208_160023_us-16-492-619a-37.rag in SCORE); as well as SEQ ID NO: 4, which has 100% identity with instant SEQ ID NO: 38 (See Result 6, STIC Sequence Search Result 20210208_160023_us-16-492-619a-38.rag in SCORE); as well as SEQ ID NO: 4, which has 100% identity with instant SEQ ID NO: 39 (See Result 10, STIC Sequence Search Result 20210208_160023_us-16-492-619a-39.rag in SCORE).
11. SEQ ID NOs: 49-51 (p59); SEQ ID NOs: 76-78 (122) are free of the prior art of record. 
12. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648